DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a second length between the upper and lower sides of the parasitic element is longer than a third length between the upper and lower sides of the radiation element of the patch antenna” is indefinite, since these two instances of “the upper and lower sides” lack antecedent basis. For purposes of examination, this clause will be interpreted as --a second length between the upper side and a lower side of the parasitic element is longer than a third length between upper and lower sides of the quadrangular radiation element--. Further, all instances of “the radiation element” should read --the quadrangular radiation element-- for clarity. 
Claims 2-8 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Paulotto” (US 2019/0020114).  
Claim 1: As best understood, Paulotto discloses a patch antenna device configured to receive radio communication signals, the patch antenna device comprising: 
a circuit board 122-1: 122-4 (Fig. 9, ¶ [0062]) on which a signal processing circuit 64 [0063] is placed; 
a patch antenna 104 stacked on the circuit board and having a quadrangular radiation element 104A (Fig. 10); and 
a parasitic element 110 disposed above the patch antenna configured such that a first length of an upper side of the parasitic element is shorter than a first width in a plan view of the radiation element of the patch antenna (see Fig. 10) and that a second length N between the upper and lower sides of the parasitic element is longer than a third length W1 between the upper and lower sides of the radiation element of the patch antenna.
Paulotto fails to expressly teach the parasitic element disposed above the patch antenna so as to improve antenna gain characteristics of the patch antenna.  
However, Paulotto teaches in ¶ [0065], “Parasitic element 106 may create a constructive perturbation of the electromagnetic field generated by patch antenna resonating element 104, creating a new resonance for antenna 40. This may serve to broaden the overall bandwidth of antenna 40 (e.g., to cover the entire millimeter wave frequency band from 57 GHz to 71 GHz).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Paulotto’s invention such that the parasitic element is disposed above the patch antenna so as to improve antenna gain characteristics of the patch antenna, in order to  broaden the overall bandwidth of the antenna device. 
 
Claim 3: Paulotto discloses the antenna device according to claim 1, wherein a center of the parasitic element overlaps a center of the patch antenna in a plan view (see Fig. 10).

Claim 4: As best understood, Paulotto discloses the patch antenna device according to claim 1, wherein the patch antenna includes a first patch antenna 104A (Fig. 9) stacked on the circuit board and configured to receive signals in a first frequency band [0122] and a second patch antenna 104B stacked on the first patch antenna and configured to receive signals in a second frequency band [0122], and 
the parasitic element 110 is disposed above the second patch antenna so as to improve antenna gain characteristics of the second patch antenna and configured such that the first length of the upper side of the parasitic element is shorter than a second width in the plan view of the radiation element of the second patch antenna, and the second length between the upper and lower sides of the parasitic element is longer than a fourth length between the upper and lower sides of the radiation element of the second patch antenna (see Fig. 10, and ¶¶ [0065], [0122]).

Claim 8: Paulotto discloses the patch antenna device according to claim 1, further comprising an insulating spacer 122-7:122-9 (Fig. 9) disposed between the patch antenna 104 and the parasitic element 110 so as to support the parasitic element.

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paulotto (cited above) in view of “Borja” (US 2010/0171675). 
Claim 2: Paulotto fails to expressly teach wherein the parasitic element has a hexagonal shape including two opposing parallel sides and one side perpendicular to the two sides.
However, Paulotto teaches in ¶ [0068], “Parasitic element 106 may have a width N. As examples, parasitic element 106 may be a rectangular patch having a side of length N, a square patch having four sides of length N, a circular patch having diameter N, an elliptical patch having a major axis length N, or may have any other desired shape (e.g., where length N is the maximum lateral dimension of the patch, a length of a side of the patch such as the longest side of the patch, a length of a side of a rectangular footprint of the patch, etc.).”
Nevertheless, Borja discloses a parasitic element 303 (Fig. 5c) disposed above the patch antenna 301 [0203]. 
Borja teaches [0153] “A multilevel structure is formed by gathering several identifiable geometrical elements such as polygons or polyhedrons of the same type or of different type (e.g., triangles, parallelepipeds, pentagons, hexagons, circles or ellipses as special limiting cases of a polygon with a large number of sides, as well as tetrahedral, hexahedra, prisms, dodecahedra, etc.) and coupling these structures to each other electromagnetically, whether by proximity or by direct contact between elements.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Paulotto’s device such that wherein the parasitic element has a hexagonal shape including two opposing parallel sides and one side perpendicular to the two sides, in order to facilitate dual-band operation (Borja: Abstract).  
 
Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sudo (US 2015/0194730), ¶ [0059]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845